
	
		I
		111th CONGRESS
		1st Session
		H. R. 3584
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2009
			Mr. Forbes introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to require
		  reinstatement upon payment of all premiums due of group or individual health
		  insurance coverage terminated by reason of nonpayment of
		  premiums.
	
	
		1.Short titleThis Act may be cited as the
			 Health Care Consumer Protection Act of
			 2009.
		2.Right of
			 reinstatement for health insurance coverage terminated by reason of nonpayment
			 of premiums
			(a)Group health
			 insurance coveragePart 3 of
			 subtitle A of title XXVII of the Public Health Service Act is amended by adding
			 at the end the following new section:
				
					2714.Right of
				reinstatement for group health insurance coverage terminated by reason of
				nonpayment of premiums
						(a)In
				generalIf a health insurance issuer offering group health
				insurance coverage in connection with a group health plan cancels or does not
				renew the coverage by reason of nonpayment of premiums, the issuer—
							(1)shall provide,
				during the 14-day period beginning on the date of such cancellation or
				non-renewal, written notice to the administrator of the plan and to each
				participant receiving such coverage under the plan of the cancellation or
				non-renewal of the coverage, of the reason for such cancellation or
				non-renewal, and of the right of reinstatement provided under paragraph (2);
				and
							(2)shall reinstate the coverage as if the
				coverage had not lapsed if the premiums due, and such reasonable administrative
				fee as the State regulating such coverage may specify, are paid to the issuer
				by not later than 60 days after the date the cancellation or non-renewal would
				otherwise have become effective.
							(b)Relation to
				State lawNothing in this
				title shall be construed as preventing a State from providing for—
							(1)reinstatement of
				lapsed group health insurance coverage in a case not described in subsection
				(a); or
							(2)reinstatement of
				coverage after a period of nonpayment of longer than that specified in such
				subsection.
							.
			(b)Individual health
			 insurance coverageSuch Act is amended by inserting after section
			 2753 the following new section:
				
					2754.Right of
				reinstatement for health insurance coverage terminated by reason of nonpayment
				of premiums
						(a)Application of
				rulesThe provisions of
				section 2714 shall apply to health insurance coverage offered by a health
				insurance issuer in the individual market in the same manner as they apply to
				health insurance coverage offered by a health insurance issuer in connection
				with a group health plan.
						(b)Application to
				coverage obtained through an association or organizationIn
				applying subsection (a), if—
							(1)such health
				insurance coverage is offered through an association or other
				organization;
							(2)the association or
				organization is responsible for payment of the premium for such coverage;
				and
							(3)the association or
				organization fails to make payment of such premium,
							the
				issuer shall provide the required notice both to the association or
				organization and to the individuals whose coverage is affected by such
				non-payment and repayment of premiums owed may be made by either the
				association or such
				individuals..
			(c)Effective
			 dates
				(1)Group health
			 insuranceThe amendment made by subsection (a) shall apply to
			 group health insurance coverage offered for plans years beginning on or after 1
			 year after the date of the enactment of this Act.
				(2)Individual health
			 insuranceThe amendment made by subsection (b) shall apply to
			 individual health insurance coverage as of the date that is 1 year after the
			 date of the enactment of this Act.
				
